 



Exhibit 10.1
Form of Subscription Agreement
SUBSCRIPTION AGREEMENT
May 8, 2008
The undersigned investor (the “Investor”) hereby confirms its agreement with
Javelin Pharmaceuticals, Inc. (the “Company”) as follows:
     1. This Subscription Agreement (this “Agreement”) is made as of the date
set forth below between the Company and the Investor.
     2. The Company has authorized the sale and issuance to certain investors of
up to an aggregate of [• ] shares (the “Shares”) of its common stock, par value
$0.001 per share (the “Common Stock”), for a purchase price of $2.41 per share
(the “Purchase Price”).
     3. The offering and sale of the Shares (the “Offering”) is being made
pursuant to (1) an effective Registration Statement on Form S-3 (Registration
No. 333-149090) filed by the Company with the Securities and Exchange Commission
(the “Commission”) (the “Registration Statement”), which contains the base
prospectus (the “Base Prospectus”) and was declared effective by the Commission
on February 12, 2008, (2) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended),
that have or will be filed with the Commission and delivered to the Investor on
or prior to the date hereof and (3) a final prospectus supplement (the
“Prospectus Supplement” and together with the Base Prospectus, the “Prospectus”)
containing certain supplemental information regarding the Shares and terms of
the Offering that will be filed with the Commission and delivered to the
Investor (or made available to the Investor by the filing by the Company of an
electronic version thereof with the Commission) along with the Company’s
counterpart to this Agreement.
     4. The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Shares set
forth below for the aggregate purchase price set forth below. The Shares shall
be purchased pursuant to the Terms and Conditions for Purchase of Shares
attached hereto as Annex I and incorporated herein by this reference as if fully
set forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agents (the “Placement Agents”) named in the
Prospectus Supplement and that there is no minimum offering amount.
     5. The manner of settlement of the Shares purchased by the Investor shall
be determined by such Investor as follows:
Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth below, and released
by American Stock Transfer & Trust Company, the Company’s transfer agent (the
“Transfer Agent”) (attention: Wilbert Myles, telephone: (718) 921-8248, to the
Investor at the Closing (as defined in Section 3.1 of Annex A hereto). NO LATER
THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR
AND THE COMPANY, THE INVESTOR SHALL:

  (I)   DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) INSTRUCTING THE

 



--------------------------------------------------------------------------------



 



      TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

  (II)   REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

JPMorgan Chase Bank, N.A.
ABA # 021000021
Account Name: Javelin Pharmaceuticals, Inc.
Account Number: 777130808
Attn: Audrey Mohan
Tel: (212) 623-5087
IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER ARRANGEMENTS
FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED AT CLOSING TO
THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.
     6. [Intentionally Omitted].
     7. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a NASD member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Shares, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
     Exceptions:
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
     8. The Investor represents that it has received or can obtain on the
Commission’s EDGAR filing system the Base Prospectus, which is part of the
Company’s Registration Statement, the documents incorporated by reference
therein, and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement along
with the Company’s counterpart to this Agreement.
     9. No offer by the Investor to buy Shares will be accepted and no part of
the Purchase Price will be delivered to the Company until the Company has
accepted such offer by countersigning a copy of this Agreement, and any such
offer may be withdrawn or revoked, without obligation or commitment of any kind,
at any time prior to the Company (or a Placement Agent on behalf of the Company)
sending (orally, in writing, or by electronic mail) notice of its acceptance of
such offer. An indication of interest will
Page 2

 



--------------------------------------------------------------------------------



 



involve no obligation or commitment of any kind until this Agreement is accepted
and countersigned by or on behalf of the Company.
Number of Shares:                                        
Purchase Price Per Share: $2.41
Aggregate Purchase Price: $                                        
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Dated as of May [• ], 2008

         
 
       
 
  INVESTOR      
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
  Address:    
 
       
 
       
 
         
 
       

          Agreed and accepted this    
 
 
 
    day of                      2008:    
 
       
JAVELIN PHARMACEUTICALS, INC.
   
 
       
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

Page 3

 



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF SHARES
     1. Authorization and Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.
     2. Agreement to Sell and Purchase the Shares; Placement Agents.
     2.1 At the Closing (as defined in Section 3.1 of this Annex I), the Company
will sell to the Investor, and the Investor will purchase from the Company, upon
the terms and conditions set forth herein, the number of Shares set forth on the
last page of the Agreement to which these Terms and Conditions for Purchase of
Shares are attached as Annex I (the “Signature Page”) for the aggregate purchase
price therefor set forth on the Signature Page.
     2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”
     2.3 The Investor acknowledges that the Company intends to pay Leerink
Swann, LLC and Riverbank Capital Securities, Inc. (collectively, the “Placement
Agents”) a fee (the “Placement Fee”) in respect of the sale of Shares to the
Investor.
     2.4 The Company has entered into a Placement Agency Agreement, dated May 8,
2008 (the “Placement Agreement”), with the Placement Agents that contains
certain representations, warranties, covenants, and agreements of the Company
that may be relied upon by the Investor, which shall be a third party
beneficiary thereof. A copy of the Placement Agreement is available upon
request.
3. Closings and Delivery of the Shares and Funds.
     3.1 Closing. The completion of the purchase and sale of the Shares (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agents, and of which the Investors will be
notified in advance by the Placement Agents, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Transfer Agent to deliver
to the Investor the number of Shares set forth on the Signature Page registered
in the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Schedule A, in the name of a nominee designated by the
Investor and (b) the aggregate purchase price for the Shares being purchased by
the Investor will be delivered by or on behalf of the Investor to the Company.
     3.2 (a) Conditions to the Company’s Obligations. The Company’s obligation
to issue and sell the Shares to the Investor shall be subject to: (i) the
receipt by the Company of the purchase price for the Shares being purchased
hereunder as set forth on the Signature Page and (ii) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date.
          (b) Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Shares will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date that are
Annex I — Page 1

 



--------------------------------------------------------------------------------



 



contained in the Placement Agreement and the Subscription Agreement, and to the
condition that the Placement Agents shall not have: (i) terminated the Placement
Agreement pursuant to the terms thereof or (ii) determined that the conditions
to the closing in the Placement Agreement have not been satisfied. The
Investor’s obligations are expressly not conditioned on the purchase by any or
all of the Other Investors of the Shares that they have agreed to purchase from
the Company or the issuance of any minimum amount of Shares by the Company.
     3.3 Delivery of Funds by Electronic Book-Entry at The Depository Trust
Company. No later than one (1) business day after the execution of this
Agreement by the Investor and the Company, the Investor shall remit by wire
transfer the amount of funds equal to the aggregate purchase price for the
Shares being purchased by the Investor to the following account designated by
the Company and the Placement Agents pursuant to the terms of that certain
Escrow Agreement (the “Escrow Agreement”) dated as of May 8, 2008, by and among
the Company, the Placement Agents and JPMorgan Chase Bank, N.A. (the “Escrow
Agent”):
JPMorgan Chase Bank, N.A.
ABA # 021000021
Account Name: Javelin Pharmaceuticals, Inc.
Account Number: 777130808
Attn: Audrey Mohan
Tel: (212) 623-5087
     Such funds shall be held in escrow until the Closing and delivered by the
Escrow Agent on behalf of the Investors to the Company upon the satisfaction, in
the reasonable judgment of the Placement Agents, of the conditions set forth in
Section 3.2(b) hereof. The Placement Agents shall have no rights in or to any of
the escrowed funds unless the Placement Agents and the Escrow Agent are notified
in writing by the Company in connection with the Closing that a portion of the
escrowed funds shall be applied to the Placement Fee in accordance with the
terms of the Escrow Agreement. The Company and the Investor agree to indemnify
and hold the Escrow Agent and the Placement Agents harmless from and against any
and all losses, costs, damages, expenses and claims (including, without
limitation, court costs and reasonable attorneys fees) (“Losses”) arising under
this Section 3.3 or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow Agreement, unless it is finally determined
that such Losses resulted directly from the willful misconduct or gross
negligence of the Escrow Agent or the Placement Agents. Anything in this
Agreement to the contrary notwithstanding, in no event shall the Escrow Agent or
the Placement Agents be liable for any special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Escrow Agent or the Placement Agents have been advised of the
likelihood of such loss or damage and regardless of the form of action.
          3.4 Delivery of Shares by Electronic Book-Entry at The Depository
Trust Company. No later than one (1) business day after the execution of this
Agreement by the Investor and the Company, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
being purchased by such Investor are maintained, which broker/dealer shall be a
DTC participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”)
instructing American Stock Transfer & Trust Company, the Company’s transfer
agent, to credit such account or accounts with the Shares by means of an
electronic book-entry delivery. Such DWAC shall indicate the settlement date for
the deposit of the Shares, which date shall be provided to the Investor by the
Placement Agents. Simultaneously with the delivery to the Company by the Escrow
Agent of the funds held in escrow pursuant to Section 3.3 above, the Company
shall direct its transfer agent to credit the Investor’s account or accounts
with the Shares pursuant to the information contained in the DWAC.
Annex I — Page 2

 



--------------------------------------------------------------------------------



 



     4. Representations, Warranties and Covenants of the Investor.
          4.1 The Investor represents and warrants to, and covenants with, the
Company that (a) the Investor is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Shares, (b) the Investor has answered all questions on the
Signature Page and the Investor Questionnaire for use in preparation of the
Prospectus Supplement and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date and (c) the
Investor, in connection with its decision to purchase the number of Shares set
forth on the Signature Page, has reviewed the Disclosure Package and is relying
only upon the Disclosure Package and the representations and warranties of the
Company contained herein and the Placement Agreement.
          4.2 The Investor acknowledges, represents and agrees that no action
has been or will be taken in any jurisdiction outside the United States by the
Company or the Placement Agents that would permit an offering of the Shares, or
possession or distribution of offering materials in connection with the issue of
the Shares in any jurisdiction outside the United States where action for that
purpose is required. Each Investor outside the United States will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agents are not authorized to make and have not made any representation
or use of any information in connection with the issue, placement, purchase and
sale of the Shares, except as set forth or incorporated by reference in the
Disclosure Package.
          4.3 The Investor further represents and warrants to, and covenants
with, the Company that (a) the Investor has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (b) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as the indemnification agreements of the Investors
herein may be legally unenforceable.
          4.4 The Investor understands that nothing in this Agreement, the
Prospectus or any other materials presented to the Investor in connection with
the purchase and sale of the Shares constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares.
          4.5 Each Investor represents, warrants and agrees that, since the
earlier to occur of (i) the date on which any Placement Agent first contacted
such Investor about the Offering and (ii) the date of this Agreement, it has not
engaged in any transactions in the securities of the Company (including, without
limitation, any Short Sales involving the Company’s securities). Each Investor
covenants that it will not engage in any transactions in the securities of the
Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed. Each Investor agrees that
it will not use any of the Shares acquired pursuant to this Agreement to cover
any short position in the Common Stock if doing so would be in violation of
applicable securities laws. For purposes hereof, “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges,
Annex I — Page 3

 



--------------------------------------------------------------------------------



 



forward sales contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.
     5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor. The Placement Agents shall be third party
beneficiaries with respect to representations, warranties and agreements of the
Investor in Section 4 hereof.
     6. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:
6.1 if to the Company, to:
Javelin Pharmaceuticals, Inc.
125 CambridgePark Drive
Cambridge, MA 02140
Attention: Stephen J. Tulipano, CFO
Facsimile: (617) 349-4505
with copies to:
Pryor Cashman LLP
410 Park Avenue
Park and 55th
New York, NY 10022
Attention: Richard S. Frazer, Esq.
Facsimile: (212) 798-6312
               6.2 if to the Investor, at its address on the Signature Page
hereto, or at such other address or addresses as may have been furnished to the
Company in writing.
     7. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.
     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.
     9. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
Annex I — Page 4

 



--------------------------------------------------------------------------------



 



     10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
     11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Base Prospectus and the Prospectus Supplement (or the filing by the Company
of an electronic version thereof with the Commission).
     12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Base Prospectus and the Prospectus Supplement (or the filing by the Company
of an electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Shares to such Investor.
     13. Press Release. The Company and the Investor agree that the Company
shall issue a press release announcing the material terms of the Offering prior
to the opening of the financial markets in New York City on the business day
immediately after the date hereof to the extent permitted by applicable law and
the rules and regulations of the Commission.
     14. Termination. In the event that the Placement Agreement is terminated by
the Placement Agents pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.
Annex I — Page 5

 



--------------------------------------------------------------------------------



 



SCHEDULE A TO ANNEX I
JAVELIN PHARMACEUTICALS, INC.
INVESTOR QUESTIONNAIRE
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

1.   The exact name that your Shares are to be registered in. You may use a
nominee name if appropriate:      
                                                                                

2.   The relationship between the Investor and the registered holder listed in
response to item 1 above:                                                   
                                         

3. The mailing address of the registered holder listed in response to item 1
above:
                                                                       
                  

4.   The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:      
                                                                                

5.   Name of DTC Participant (broker-dealer at which the account or accounts to
be credited with the Shares are maintained); please include the name and
telephone number of the contract person at the broker-dealer:      
                                                                                
     
                                                                                
     
                                                                                

6.   DTC Participant Number:      
                                                                                

7.   Name of Account at DTC Participant being credited with the Shares:      
                                                                                
     
                                                                                

8.   Account Number at DTC Participant being credited with the Shares:      
                                                                                

Schedule A to Annex I — Page 1

 